141 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles E. MCMANAMA, Plaintiff-Appellant,v.Raymond R. BAGLEY, Jr.;  Wallace R. Carson, Jr.;  W. MichaelGillette;  George Van Hoomissen;  Edward N Fadely;Theodore R. Kulongoski;  Susan P.Graber;  Robert D. Durham,Defendant-Appellee.
No. 97-35896.D.C. No. CV-97-01184-HA.
United States Court of Appeals,Ninth Circuit.
Submitted Mar. 10, 19982.Decided Mar. 19, 1998.

Appeal from the United States District Court for the District of Oregon Ancer L. Haggerty, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.

MEMORANDUM1

1
Charles E. McManama appeals pro se from the district court's sua sponte dismissal of his 42 U.S.C. § 1983 complaint naming an Oregon Circuit Court judge and seven members of the Oregon Supreme Court.  McManama alleged that the judges erroneously ruled on his state court actions, were dishonest, and violated the public trust.


2
We have reviewed the record and affirm for the reasons set forth by the district court in its 8/21/97 order dismissing the action.


3
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3